Mr. Justice Holloway:
I dissent. I agree that the decree should be amended so that it will secure to plaintiff his water *491right for domestic and other lawful purposes, and this, too, without imposing upon him the burden of making demand, but further than this I am unwilling to go. In my judgment, the evidence is ample to justify the trial court’s finding that only one-half of the water in the Gover ditch constitutes any part of the natural source of supply of Spaulding brook.
(Submitted January 6, 1913. Decided January 15, 1913.)